Proceeding pursuant to Executive Law § 298 to review an order and determination of the New York State Division of Human Rights, dated June 26, 1984, which dismissed the petitioner’s complaint upon a finding of no probable cause to believe that the respondent employer had engaged in an unlawful discriminatory practice relating to employment.
Order and determination confirmed and proceeding dismissed, without costs or disbursements.
*899The determination of the New York State Division of Human Rights that petitioner was not denied a promotion because of her religion or creed was supported by substantial evidence (see, Executive Law § 298; 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176; cf. State Div. of Human Rights v Kilian Mfg. Corp., 35 NY2d 201, appeal dismissed 420 US 915). Additionally, petitioner was given a full and fair opportunity to present evidence on her behalf and to rebut the evidence presented by the respondent employer but she failed to produce any supportive evidence. Furthermore, it is within the discretion of the Division of Human Rights to decide the method or methods to be employed in investigating complaints of discrimination; thus there was no need to hold a conference in this case (see, Matter of Shepard v McCall, 112 AD2d 239; Soellner v State Div. of Human Rights, 100 AD2d 876, 877; Brown v State Human Rights Appeal Bd., 73 AD2d 606, 607). Mollen, P. J., Lazer, Weinstein and Rubin, JJ., concur.